           Case 2:14-cv-00727-DB Document 43 Filed 06/22/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       LUIS GABRIEL RIO SOSA,                           No. 2:14-cv-0727 DB P
12                        Plaintiff,
13             v.                                         ORDER REFERRING CASE TO POST-
                                                          SCREENING ADR PROJECT AND
14       FRED FOULK, et al.,                              STAYING CASE FOR 120 DAYS
15                        Defendants.
16

17            Plaintiff is a state prisoner, proceeding without counsel. With a few exceptions,1 the U.S.

18   Marshal has accomplished service of process on eighteen2 of the twenty-two defendants named in

19   its April 10, 2020, screening order. (See ECF Nos. 38, 40, 41).

20            The undersigned is referring all post-screening civil rights cases filed by pro se state

21   inmates to the Post-Screening ADR (Alternative Dispute Resolution) Project in an effort to

22   resolve such cases more expeditiously and less expensively. Defense counsel from the Office of

23

24   1
       The four named defendants who, for legitimate reasons, have not been served are: Shannon
     Nicholas, Anthony Esquivel, D. Perez and Byers. Accordingly, they shall be dismissed from this
25   action.
     2
26     Of the remaining defendants, with the exception of defendant Andrew Pomazal, all waivers of
     service have been returned executed. (See ECF No. 42). Given the large number of defendants
27   in this action, the Office of the Attorney General will be directed to indicate to the court whether
     the absence of defendant Pomazal’s name from the executed waivers of service filed was an
28   oversight as well as to state whether it will be representing him.
                                                         1
          Case 2:14-cv-00727-DB Document 43 Filed 06/22/20 Page 2 of 4

 1   the California Attorney General has agreed to participate in this pilot project. No defenses or

 2   objections shall be waived by their participation.

 3            As set forth in the screening order, plaintiff has stated a potentially cognizable civil rights

 4   claim. Thus, the court stays this action for a period of 120 days to allow the parties to investigate

 5   plaintiff’s claims, meet and confer, and then participate in a settlement conference.

 6            There is a presumption that all post-screening prisoner civil rights cases assigned to the

 7   undersigned will proceed to settlement conference.3 However, if after investigating plaintiff’s

 8   claims and speaking with plaintiff, and after conferring with defense counsel’s supervisor,

 9   defense counsel in good faith finds that a settlement conference would be a waste of resources,

10   defense counsel may move to opt out of this pilot project. A motion to opt out must be filed

11   within sixty days of the date of this order.

12            Once the settlement conference is scheduled, at least seven days prior to the conference,

13   the parties shall submit to the settlement judge a confidential settlement conference statement.

14   The parties’ confidential settlement conference statements shall include the following: (a) names

15   and locations of the parties; (b) a short statement of the facts and alleged damages; (c) a short

16   procedural history; (d) an analysis of the risk of liability, including a discussion of the efforts

17   made to investigate the allegations, and (e) a discussion of the efforts that have been made to

18   settle the case. Defendant shall e-mail the settlement conference statement to the settlement

19   judge’s e-mail box for proposed orders, available on the court’s website. Plaintiff shall place his

20   settlement conference statement in the U.S. Mail addressed to the settlement conference judge,
21   United States District Court, 501 I Street, Sacramento, CA 95814. Plaintiff shall mail his

22   settlement conference statement so that it is received by the court at least seven days before the

23   settlement conference.

24            In accordance with the above, IT IS HEREBY ORDERED that:

25            1. This action is stayed for 120 days to allow the parties an opportunity to settle their

26   dispute before the discovery process begins. Except as provided herein or by subsequent court
27

28   3
         If the case does not settle, the court will set a date for the filing of a responsive pleading.
                                                             2
            Case 2:14-cv-00727-DB Document 43 Filed 06/22/20 Page 3 of 4

 1   order, no other pleadings or other documents may be filed in this case during the stay of this

 2   action. The parties shall not engage in formal discovery, but the parties may elect to engage in

 3   informal discovery.

 4            2. Within sixty days from the date of this order, defendants shall file any motion to opt

 5   out of the Post-screening ADR Project.

 6            3. At least seven days prior to the settlement conference, each party shall submit a

 7   confidential settlement conference statement, as described above, to the settlement judge.

 8   Defendant shall e-mail the settlement conference statement to the settlement judge’s proposed

 9   orders e-mail address. Plaintiff shall place his settlement conference statement in the U.S. Mail

10   addressed to the settlement judge, United States District Court, 501 I Street, Sacramento, CA

11   95814. Plaintiff shall mail his settlement conference statement so that it is received by the court

12   at least seven days before the settlement conference.

13            4. If a settlement is reached at any point during the stay of this action, the parties shall file

14   a Notice of Settlement in accordance with Local Rule 160.

15            5. The parties remain obligated to keep the court informed of their current addresses at all

16   times during the stay and while the action is pending. Any change of address must be reported

17   promptly to the court in a separate document captioned for this case and entitled “Notice of

18   Change of Address.” See L.R. 182(f);

19            6. For the reasons identified in the document filed under seal by the California

20   Department of Corrections and Rehabilitation on May 6, 2020 (see ECF No. 39), defendants
21   Shannon Nicholas, Anthony Esquivel, D. Perez and Byers are hereby DISMISSED from this

22   action, and

23            7. Within seven days of the date of this order, counsel for defendants shall inform the

24   court of the following: (a) whether the absence of defendant Pomazal from the executed waivers

25   ////

26   ////
27   ////

28   ////
                                                          3
         Case 2:14-cv-00727-DB Document 43 Filed 06/22/20 Page 4 of 4

 1   of service filed June 5, 2020 (ECF No. 42) was an oversight, and (b) whether the Office of the

 2   Attorney General will be representing defendant Pomazal in this matter.

 3   Dated: June 19, 2020

 4

 5

 6

 7   DLB:13
     DB/ORDERS/ORDERS.PRISONER.CIVIL RIGHTS/sosa0727.adr.post waiver.db
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                               4
